Citation Nr: 1309819	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pain of multiple joints, to include the shoulders, and to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

2.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or medically unexplained multisymptom illness.

3.  Entitlement to service connection for fatigue and loss of energy, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.  

4.  Entitlement to service connection for sweating to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

5.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, rated as irritable bowel syndrome (IBS).

6.  Entitlement to a rating in excess of 10 percent for tinea cruris and tinea pedis.

7.  Entitlement to a rating in excess of 20 percent for bony prominence of the right side of the pelvis with right leg stiffness and pain (right pelvis disability).

8.  Entitlement to a rating in excess of 10 percent for right foot bunion, status-post bunionectomy.

9.  Entitlement to a rating in excess of 10 percent for left foot bunion, status-post bunionectomy.

10.  Entitlement to a compensable rating for hemorrhoids.

11.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.

12.  Entitlement to an initial rating in excess of 10 percent prior to July 5, 2011, and in excess of 30 percent from that date for posttraumatic stress disorder (PTSD). 

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to November 1991, including service in the Persian Gulf. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of the hearing is associated with the claims files. 

In March 2012, the Board remanded the issues of service connection, increased ratings for IBS and PTSD, and entitlement to TDIU for additional development.  The Board granted a 20 percent rating prior to August 17, 2005,  for the right pelvis disability, but denied a rating greater than 20 percent.  The Board also denied increased ratings for the skin disability, bunions, hemorrhoids, and residuals of fracture of the right ring finger.  The Veteran appealed the denial of a rating greater than 20 percent for the pelvic disability and increased ratings for the skin disability, bunions, hemorrhoids, and residuals of fracture of the right ring finger to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion of the parties and remanded the case to the Board.

It appears that in August 2005 the Veteran requested entitlement to an annual clothing allowance, but that the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred  for appropriate action. 

It further appears that the Veteran has raised claims for service connection for gastroesophageal reflux disease (GERD) and esophagitis.  These claims have not been adjudicated by the AOJ; thus, they are referred for appropriate action.  


REMAND

The record suggests that there are outstanding VA treatment records.  As these records are potentially relevant, the records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the claims for service connection and an increased rating for PTSD, the record does not indicate that the development ordered in the March 2012 Board remand has been performed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claims must be remanded for compliance with the March 2012 remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain a copy of all relevant, outstanding VA treatment records, to include records of the Veteran's treatment in the Fayetteville VA medical system from December 2006 to March 2008 and February 2009 forward and those associated with the treatment at the Wilmington VA Medical Center.   

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  

3.  Issue a Statement of the Case on the issue of entitlement to an increased initial rating for the Veteran's PTSD to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue. If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

4.  Afford the Veteran an examination by a physician with sufficient expertise  determine the nature and etiology of the reported sleep disturbance, loss of energy and fatigue, and sweating.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should render diagnoses of all current disabilities manifested by (a) fatigue and/or loss of energy, (b) sleep disturbance, and (c) sweating.  The examiner must specifically indicate whether the Veteran has chronic fatigue syndrome.    

If any symptom is attributed to a known clinical diagnosis other than chronic fatigue syndrome, the examiner must state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder originated during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.

If a symptom is not attributed to a known clinical diagnosis, the examiner must state whether there is objective evidence of the symptom.  

5.  Afford the Veteran an examination by a physician with sufficient expertise to the nature and etiology of the reported multi-joint pain.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should render diagnoses of all current disabilities manifested by joint pain.  

If any symptom is attributed to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that the disorder originated during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.

If a symptom is not attributed to a known clinical diagnosis, the examiner must state whether there is objective evidence of the symptom.  

6.  Afford the Veteran a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected gastrointestinal disability, rated as IBS. The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files  must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

7.  Undertake any other indicated development.

8.  Then, readjudicate the Veteran's claims - including his TDIU claim - if warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

